                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MONIQUE BROOKS, as independent         )
 administrator of the estate of         )
 ROXANNE BRADFORD,                      )
                                        )
                   Plaintiff,           )
                                        )
 vs.                                    ) Case No. 3:18-CV-563-NJR-GCS
                                        )
 HSHS MEDICAL GROUP, INC.,              )
 LINDSAY R. O’NEIL, ST.                 )
 ELIZABETH’S HOSPITAL OF THE            )
 HOSPITAL SISTERS OF THE THIRD          )
 ORDER OF ST. FRANCIS, UNITED           )
 STATES OF AMERICA, and JANE            )
 DOE,                                   )
                                        )
                   Defendants.          )
______________________________________________________________________________
 MONIQUE BROOKS, as independent              )
 administrator of the estate of              )
 ROXANNE BRADFORD,                           )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-1097-NJR-GCS
                                             )
 HELIA HEALTHCARE OF                         )
 BELLEVILLE, LLC, d/b/a Willow Creek         )
 Rehabilitation & Nursing Center, LLC,       )
                                             )
                      Defendants.            )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Combined Motion to Dismiss Plaintiff’s

Second Amended Complaint and Remand the Consolidated Case filed by Defendant

United States of America (Doc. 59), as well as the Motion for Leave to File Third Amended

                                       Page 1 of 8
Complaint to Add Claims Under the Illinois Survival Statute and for Leave to File

Amended Section 2-622 Documents filed by Plaintiff Monique Brooks (Doc. 62).

          Plaintiff Monique Brooks, the surviving sister of decedent Roxanne Bradford,

initially filed these now-consolidated lawsuits in the Circuit Court of St. Clair County,

Illinois, alleging various negligence and wrongful death claims against Defendants (3:18-

cv-563, Doc. 1-1; 3:18-cv-1097, Doc. 1-1). 1 Both actions were removed to this Court before

being consolidated by the undersigned because they presented common issues of fact

and law regarding the cause of Roxanne Bradford’s death.

          The United States now asks the Court to dismiss Plaintiff’s Second Amended

Complaint (Doc. 37) for failure to comply with the requirements of 735 ILL. COMP. STAT.

§ 5/2-622(a) (“Section 2-622”). The United States also seeks remand of the consolidated

case, Brooks v. Helia Healthcare of Belleville, LLC, d/b/a Willow Creek Rehabilitation & Nursing

Center, LLC, No. 3:18-cv-1097-NJR-GCS, for lack of subject matter jurisdiction. For the

reasons set forth below, the motion to dismiss and the motion to remand are denied,

while Plaintiff’s motion for leave to amend the complaint her Section 2-622 documents is

granted.

I.        Motion to Dismiss for Failure to Comply with 735 ILCS 5/2-622

          A claim made in Illinois pursuant to the Federal Tort Claims Act, Title 28 U.S.C.

§ 267, is subject to the requirements of the Illinois Healing Art Malpractice Act. Hahn v.

Walsh, 762 F.3d 617, 634 (7th Cir. 2014). A certificate of merit affidavit and physician’s

report must be attached to the complaint; failure to attach the required documents


1   All future references to docket entries are from Case No. 3:18-cv-563 unless otherwise noted.

                                                 Page 2 of 8
warrants dismissal without prejudice. § 2-622(g); Sherrod v. Lingle, 223 F.3d 605, 613 (7th

Cir. 2000). Illinois courts liberally construe certificates of merit in favor of the plaintiff,

recognizing the statute as a tool to reduce frivolous lawsuits by requiring a minimum

amount of merit, not a likelihood of success. Sherrod, 223 F.3d at 613.

       As discussed in the Court’s previous order (Doc. 33), Illinois courts have found

that a “sound exercise of discretion” mandates that a plaintiff be afforded the opportunity

to amend her complaint to comply with Section 2–622. See Fox v. Gauto, 995 N.E.2d 1026,

1030 (Ill. App. Ct. 2013); Schroeder v. Northwest Cmty. Hosp., 862 N.E.2d at 1021 (Ill. App.

Ct. 2006); Cammon v. West Suburban Hosp. Medical Ctr., 704 N.E.2d 731, 739 (Ill. App. Ct.

1998); Cuthbertson v. Axelrod, 282 Ill. App. 3d 1027, 1034, 669 N.E.2d 601, 606 (Ill. App. Ct.

1996) (“Amendments to pleadings are liberally allowed to enable medical malpractice

claims to be decided on their merits rather than on procedural technicalities.”). To hold

otherwise would permit a defendant to use Section 2-622 as a substantive defense to bar

a plaintiff from establishing her case. Id.

       Dismissing an action with prejudice for failure to comply with Section 2-622 is only

warranted where plaintiff’s counsel is clearly “unwilling or unable to comply with

statutory requirements.” Giegoldt v. Condell Med. Ctr., 328 Ill. App. 3d 907, 914, 767 N.E.2d

497, 503 (2002), overruled on other grounds by O’Casek v. Children’s Home & Aid Soc. of Illinois,

229 Ill. 2d 421, 892 N.E.2d 994 (2008).

       Here, Defendant United States of America has filed a motion to dismiss because—

for a third time—Brooks has failed to adhere to the requirements of Section 2-622.

Specifically, Brooks failed to attach the affidavits of merit and physician reports filed with


                                          Page 3 of 8
her First Amended Complaint to her Second Amended Complaint (Doc. 59). The United

States also argues that the previously filed affidavits and reports are deficient under

Illinois law. After the motion to dismiss was filed, Brooks filed the previously-filed

affidavits of merit and physician reports as Exhibits 1-6 (Doc. 61). Brooks also filed a

Motion for Leave to File Third Amended Complaint (Doc. 62).

       Despite Brooks’s failure to attach the required affidavits and physician’s reports,

the Court declines to dismiss her case. In Giegoldt, cited by the United States, the court

exercised its discretion to dismiss with prejudice because the plaintiff’s counsel “never

came close to complying with the statute’s requirements,” despite the court’s multiple

attempts to guide the plaintiff to do so. Giegoldt, 767 N.E.2d at 503. In this case, though,

counsel has shown an ability and willingness to comply with Section 2-622 when she

attached the affidavits and physician reports to the First Amended Complaint. A mere

oversight does not warrant dismissal of the Second Amended Complaint.

       The United States also argues, however, that even if Brooks were allowed to rely

upon the previously-filed affidavits and physician reports, those documents would not

comply with Section 2-622 for two reasons: (1) the physician did not specifically state

that he or she has practiced or taught within the past six years; and (2) Brooks’s attorney

did not specifically attest that she personally believes the case has merit.

       Under Section 2-622(a)(1), only the attorney is required to attest that the physician

practices or has practiced within the last six years. While counsel’s affidavit did not

explicitly state that belief, her proposed amended affidavit would cure that defect.

Furthermore, typically, an argument regarding a physician’s qualification stems from a


                                        Page 4 of 8
concern that the physician lacks experience and expertise in the specific area at issue as

opposed to a technical defect in the affidavit. See Cuthbertson, 669 N.E.2d at 606 (court did

not abuse its discretion in dismissing case when “the error involved . . . was not minor or

technical; plaintiff’s physician was deficient in the medical subjects at issue and thus

unable to render a competent opinion.”). That is not a concern here, as the physician’s

report indicates he or she has been certified in Advanced Cardiac Life Support

continuously “for decades” and has taught courses on the same. He or she also has been

involved in making and enforcing hospital policy regarding codes and has been a faculty

member of an Internal Medicine residency.

       Illinois law also requires that the plaintiff’s attorney file an affidavit declaring “the

affiant has concluded on the basis of the reviewing health professional’s review and

consultation that there is a reasonable and meritorious cause for filing of such action.”

§ 2-622(a)(1). Here, the attorney affidavit stated that the physician, not the attorney,

determined there is a reasonable and meritorious cause for the filing of this action. Again,

Brooks’s proposed amended affidavit would cure that technical defect, so the Court

declines to exercise its discretion to dismiss the case on these grounds. See Hagood v.

O’Conner, 165 Ill. App. 3d 367, 374, 519 N.E.2d 66, 70 (1988) (“The Healing Art Malpractice

Act was enacted to deter nonmeritorious litigation. It should not be so strictly construed

that exquisite and fine technicalities can be used as a means of stripping plaintiffs of their

substantive rights and their day in court.”).

       Accordingly, the motion to dismiss filed by the United States is denied, and

Brooks’s motion for leave to amend the complaint is granted.


                                         Page 5 of 8
II.    Motion to Remand

       The United States also has moved to remand the consolidated case, Brooks v. Helia

Healthcare of Belleville, LLC, d/b/a Willow Creek Rehabilitation & Nursing Center, LLC, No.

3:18-cv-01097-NJR-GCS. The United States admits it did not object to consolidation of

these cases at the time, but now argues the Court has no discernable basis for subject

matter jurisdiction over the consolidated case. Thus, it argues, the case should be

remanded.

       It’s true, consolidation “does not merge the suits into a single cause.” Johnson v.

Manhattan R. Co., 289 U.S. 479, 496–497 (1933). Even if two actions involve a common

question of law or fact, the actions can only be consolidated if each separate action is

properly before the court. See United States for Use of Owens-Corning Fiberglass Corp. v.

Brandt Const. Co., 826 F.2d 643, 647 (7th Cir. 1987).

       Here, however, the action against Helia is properly before this Court. At the time

of removal, the defendants included Helia Healthcare, John Magner, M.D., and Southern

Illinois Healthcare Foundation. As employees of an agency of the United States of

America, Dr. Magner and Southern Illinois Healthcare Foundation were eligible for

Federal Tort Claims Act coverage. 42 U.S.C. § 233(c). Accordingly, the United States of

America was substituted in their place (3:18-cv-1097, Doc. 16). Brooks then amended her

complaint to drop her claims against the United States, leaving only her state law claim

against Helia Healthcare (Id., Doc. 24).

       At that point, the Court maintained supplemental jurisdiction over Brooks’s claim

against Helia Healthcare pursuant to 28 U.S.C. § 1367. A district court’s decision whether


                                           Page 6 of 8
to exercise supplemental jurisdiction after every claim over which it had original

jurisdiction—even when those claims are voluntarily dismissed—is purely discretionary.

Anderson v. Aon Corp., 614 F.3d 361, 365 (7th Cir. 2010); Nightingale Home Healthcare, Inc.

v. Anodyne Therapy, LLC, 589 F.3d 881, 883 (7th Cir. 2009) (“A district court is not required

to relinquish jurisdiction over supplemental state-law claims just because it has dismissed

the federal claim before trial.”); Sullivan v. Conway, 157 F.3d 1092, 1095 (7th Cir. 1998)

(federal jurisdiction is not defeated by dropping federal claims after the case has been

properly removed to federal court). Nevertheless, a district court should have good

reason to retain jurisdiction over state law claims, balancing judicial economy,

convenience, fairness, and comity. Wright v. Associated Ins. Companies Inc., 29 F.3d 1244,

1252 (7th Cir. 1994).

       Here, discovery was already commencing when Brooks dropped her federal

claims. Furthermore, remanding the case against Helia Healthcare would require a

duplication of time, energy, and expense to decide the liability of Helia Healthcare in

state court, while deciding the related claims against the other defendants in federal

court. See Hansen v. Bd. of Trustees of Hamilton Se. Sch. Corp., 551 F.3d 599, 608 (7th Cir.

2008) (litigating one defendant’s liability in state court while litigating the other

defendant’s liability in federal court would “duplicate effort, time, and expense”). Both

the case against Helia Healthcare and the case against St. Elizabeth’s Hospital, et al.,

involve similar issues of fact and law, and there is a good chance that the same discovery

will be relevant in both cases. Finally, retaining jurisdiction over the Helia Healthcare

matter will ensure consistent pre-trial rulings in both cases. For these reasons, the Court


                                        Page 7 of 8
elects to continue exercising supplemental jurisdiction over Brooks’s state law claim

against Helia Healthcare.

                                     CONCLUSION

      The Combined Motion to Dismiss Plaintiff’s Second Amended Complaint and

Remand the Consolidated Case filed by the United States of America (Doc. 59) is

DENIED.

      The Motion for Leave to File Third Amended Complaint to Add Claims Under the

Illinois Survival Statute and for Leave to File Amended Section 2-622 Documents filed by

Plaintiff Monique Brooks (Doc. 62) is GRANTED. Brooks shall file her amended

complaint and Section 2-622 documents by May 23, 2019.

      IT IS SO ORDERED.

      DATED: May 16, 2019

                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 8 of 8
